DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on June 6, 2022.  As directed by the amendment, Claims 1, 2, and  4-17 have been amended.    Claims 3 and 18 have been canceled.  Claims 1, 2, and 4-17 are allowable over the prior art.
Regarding the Office Action filed March 11, 2022:
Applicant has resolved all objections to the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
The claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 102 and 103.  Therefore, those rejections have been withdrawn.  Any further issues have been resolved in an Examiner’s Amendment.  See Reasons for Allowance below for more details.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An anti-blocking device of Claim 1.  The corresponding structure is the bypass 38 branching off from the main delivery tube 34 (Figs 4A-4C).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Anthony Guebert on June 17, 2022.

The application has been amended as follows: 
REPLACE “anti-blocking gas” with –the anti-blocking gas—(Claim 2, Line 3).
REPLACE “trickle flow” with –the trickle flow—(Claim 4, Line 2).
REPLACE “of anti-blocking gas” with --of the anti-blocking gas-- (Claim 9, Line 2).
REPLACE “the pulses of anti-blocking gas are” with –pulses of the anti-blocking gas are—(Claim 11, Lines 1-2).
REPLACE “the doses of respiratory gas” with –doses of the respiratory gas—(Claim 11, Line 2).
REPLACE “pulses of anti-blocking gas” with –pulses of the anti-blocking gas—(Claim 12, Line 2).
REPLACE “a pulse” with –the pulse—(Claim 13, Line 2).
REPLACE “a dose” with –the dose—(Claim 13, Line 3).
REPLACE “pulses of anti-blocking gas” with –pulses of the anti-blocking gas—(Claim 16, Line 4).
ADD a comma after “respiration” (Claim 17, Line 7).

Reasons for Allowance

Claims 1, 2, and 4-17 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a system for delivering respiratory gas to passengers on an aircraft, comprising: a source of respiratory gas, a face mask for a passenger, a delivery valve between the source and the face mask associated with the valve, a pressure sensor for detecting passenger respiration, a controller for controlling the valve opening for supplying a dose of the respiratory gas based on the passenger respiration, and an anti-blocking device configured to supply the face mask with anti-blocking gas, so that blockage is removed, and the anti-blocking device comprises an orifice configured to allow trickle flow of anti-blocking gas.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1 above.
Claim 7 discusses a method for delivering respiratory gas to passengers on board an aircraft, comprising: detecting respirations from a passenger with a face mask, supplying the face mask with a dose of respiratory gas based on each respiration detection, supplying the face mask with a pulse of anti-blocking gas at a predetermined time after supplying the face mask with the dose of respiratory gas, the predetermined time being in a range between 10 to 30 seconds, so that an occurrence of blockage preventing detection of respiration is reduced.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 7 above.
Claim 17 discusses a method for delivery respiratory gas to passengers on board an aircraft similar to Claim 7, and supplies each face mask with anti-blocking gas in case of depressurization occurrence, so that an occurrence of blockage, preventing detection of respiration, is reduced.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 17 above.
Claims 2, 4-6, and 8-16 are allowable due to their dependency on Claims 1, 7, and 17.
Several prior art similar to the claimed invention are explained below.
Ahmad et al. (US 2014/0261426) discloses a patient ventilation apparatus.  Regarding Claim 1, although the system shows a bypass pathway where a purge flow can be done, Ahmad lacks an orifice that allows for a trickle flow of anti-blocking gas.  Due to the presence of the purge solenoid 42 and the valve 26, Ahmad does not allow for a trickle flow of the anti-blocking gas to exist as both types of valves would block the gas from flowing through.  It should be pointed out that the trickle flow is defined in the disclosure as a flow that is 10 ml/min or less (Specification: Page 7, Lines 5-10).  Such a low flow rate would be non-obvious for Ahmad to achieve and there would be no reason to modify Ahmad to have this low flow rate of gas going through.  It would require drastic changes to also re-locate the bypass pathway and would destroy the system.  Therefore, Ahmad does not disclose the claimed invention of Claim 1.  Regarding Claim 7, similar arguments from Claim 1 are applied.  Ahmad does not disclose the specific relation between the timing of the anti-blocking gas with the respiratory gas.  There is no range that has been provided regarding how long the pulse of anti-blocking gas is delivered.  Additionally, there is no motivation to provide the gas in this specific range.  Therefore, Ahmad does not disclose the claimed invention of Claim 7.  Regarding Claim 17, Ahmad does not discuss about supplying a face mask with anti-blocking gas in case of a depressurization occurrence.  Although Ahmad can be used on an aircraft, the functionality of the ventilator is not dependent on the behavior of an aircraft control system.  The instant invention details the depressurization occurrence as one that is detected by a cabin attitude sensor 13 which implies the use of an electrical control signal to activate the system (Specification: Page 14, Lines 30-31 and Page 15, Lines 1-5).  The activation of the anti-blocking gas due to a depressurization is not merely because a passenger is observing and witnessing depressurization, but more specifically that there is a cabin attitude sensor controlling the activation and detecting that depressurization.  It would be non-obvious for Ahmad to have this kind of capability since the ventilator is not integrated into the aircraft’s control system and there is no teaching in Ahmad to motivate one of ordinary skill in the art to integrate it.  Therefore, Ahmad does not disclose the claimed invention of Claim 17.  

Ahmad (US 2013/0206144), hereafter 2nd Ahmad, discloses a secondary line purging system.  Regarding Claim 1, similar to Ahmad above, the system shows a bypass pathway where a purge flow can be done.  However, 2nd Ahmad lacks an orifice for a trickle flow of anti-blocking gas.  The presence of both 42 and 26 in Fig 1 prevents this trickle flow from existing.  Similar to Ahmad, there is no mention of a trickle flow which is a flow of 10 ml/min or less.  There is no reason for 2nd Ahmad to have a low flow rate always going through the system, particularly since the system wants to control when gas flows and when gas does not flow (2nd Ahmad: paragraph 0037).  Having a trickle flow would require drastic changes to the system (removal of 42 or 26) which would destroy the system.  Therefore, 2nd Ahmad does not disclose the claimed invention of Claim 1.  Regarding Claim 7, similar arguments from Claim 1 are applied.  2nd Ahmad shares similar arguments to Claim 7 and Ahmad above as 2nd Ahmad mentions nothing about the specific range for the timing of the delivery of anti-blocking gas.  Therefore, 2nd Ahmad does not disclose the claimed invention of Claim 7.  Regarding Claim 17, 2nd Ahmad mentions nothing about supplying to the face mask anti-blocking gas in case of a depressurization occurrence.  Similar to arguments regarding Ahmad and Claim 17 above, 2nd Ahmad mentions nothing about integrating itself into an aircraft’s control system as the depressurization occurrence requires detecting an electrical control signal to activate the supply of anti-blocking gas.  Therefore, 2nd Ahmad does not disclose the claimed invention of Claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785